Motion GRANTED and Order filed June 22, 2018.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-18-00466-CV
                                 ____________

       IN RE EDWARD ALEXANDER, ADAM JOHNSON, WAYNE
         THOMPSON, JR., LILYNN CUTRER, AND KAREN AUCOIN,
              INDIVIDUALLY AND AS CO-TRUSTEES, Relators


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             Probate Court No. 4
                            Harris County, Texas
                Trial Court Cause Nos. 365,053 & 365,053-404

                                   ORDER

      June 7, 2018, relators Edward Alexander, Adam Johnson, Wayne Thompson,
Jr., Lilynn Cutrer; and Karen Aucoin, Individually and as Co-Trustees, filed a
petition for writ of mandamus in this court. Relators ask this court to order the
Honorable Christine Butts, Judge of the Probate Court No. 4, in Harris County,
Texas, to set aside her order dated June 5, 2018, entered in trial court numbers
365,053 & 365,053-404, styled Preston Marshall v. Elaine T. Marshall, et al.
Relators claim respondent abused her discretion by ordering them to produce
documents, which they assert are protected by the attorney-client and work product
privileges.

      Relators also filed a motion for temporary stay of proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. Relators ask this court to stay the June 5, 2018 order
pending a decision on the petition for writ of mandamus.

      It appears from the facts stated in the petition and motion that relators’ request
for relief requires further consideration and that relators will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relators’ motion and
issue the following order:

      We ORDER the June 5, 2018 order in trial court cause numbers 365,053 &
365-053-404, Preston Marshall v. Elaine T. Marshall, et al., STAYED until a final
decision by this court on relators’ petition for writ of mandamus, or until further
order of this court.

                                   PER CURIAM


Panel consists of Justices Jamison, Wise, and Jewell.